Exhibit 10.5
 
EXECUTION VERSION
 

 
 
$495,000,000 Prepetition Credit Facility
 
$80,000,000 Senior Secured Superpriority Debtor-In-Possession Credit Facility
$80,000,000 Senior Secured Superpriority Roll-Up Credit Facility
$20,000,000 Incremental Senior Secured Superpriority Debtor-In-Possession Credit
Facility
$20,000,000 Incremental Senior Secured Superpriority Roll-Up Credit Facility


 
 
AMENDMENT NO.  3

 
TO

 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as Amended by Amendment No. 1 and as Amended by Amendment No. 2)

 
Dated as of May 19, 2009

 
Among

 
HLI Operating Company, Inc.
and
Hayes Lemmerz Finance LLC - Luxembourg S.C.A.
and
Hayes Lemmerz International, Inc.
and
The DIP Lenders Party Hereto
and
DEUTSCHE BANK AG NEW YORK BRANCH
as DIP Administrative Agent
and
Deutsche Bank Securities Inc. and General Electric Capital Corporation
as Joint Book-Running Lead Managers, Joint Lead Arrangers and Joint
Syndication Agents for the DIP Facilities
and
Deutsche Bank Securities Inc. as Documentation Agent for the DIP Facilities

 

--------------------------------------------------------------------------------

EXECUTIVE VERSION

 
Amendment No. 3 to Credit Agreement
 
Amendment No. 3, dated as of May 19, 2009, among HLI Operating Company, Inc., a
Delaware corporation, Hayes Lemmerz Finance LLC - Luxembourg S.C.A., a société
en commandite par actions organized under the laws of the Grand Duchy of
Luxembourg, Hayes Lemmerz International, Inc., a Delaware corporation, each DIP
Lender party hereto (as defined in the Existing Credit Agreement referred to
below), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the DIP
Lenders (“DIP Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement (defined below).
 
W i t n e s s e t h:
 
WHEREAS, the Borrowers and Holdings are party to that Second Amended and
Restated Credit Agreement, dated as of May 30, 2007 (as heretofore amended,
modified and supplemented, the “Existing Credit Agreement”), among the
Borrowers, Holdings, the Lenders (the “Prepetition Lenders”) and Issuers (in
each case as defined therein) party thereto, Citicorp North America, Inc.
(“CNAI”), as administrative agent for the Lenders and the Issuers (“Prepetition
Administrative Agent”), Deutsche Bank Securities Inc., as Syndication Agent,
CNAI, as Documentation Agent, and Citigroup Global Markets Inc. and Deutsche
Bank Securities Inc., as Joint Book-Running Lead Managers and Joint Lead
Arrangers, as amended by Amendment No. 1, dated as of January 30, 2009, among
the Borrowers, Holdings and the Prepetition Administrative Agent on behalf of
each Lender executing a Lender Consent (as defined therein), as further amended
by Amendment No. 2, dated as of May 12, 2009, among the Borrowers, Holdings,
each DIP Lender party thereto (as defined in the Existing Credit Agreement),
each DIP Lender party thereto (as defined in the Existing Credit Agreement), the
DIP Administrative Agent, the DIP Lead Arrangers, the DIP Lead Arrangers and the
DIP Documentation Agent; and


Whereas, on May 11, 2009 (the “Petition Date”), Holdings, the Borrowers and each
other Domestic Subsidiary (together, the “Debtors”), each filed a voluntary
petition for relief (collectively, the “Cases”) under chapter 11 of the
Bankruptcy Code with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”); and
 
Whereas, the Debtors are continuing to operate their respective businesses and
manage their respective properties as debtors in possession under
sections 1107(a) and 1108 of the Bankruptcy Code; and
 
Whereas, pursuant to Amendment No 2, the DIP Lenders agreed to provide to the
Borrowers (a)(i) a committed senior secured debtor-in-possession new money term
loan facility in an aggregate principal amount of up to $80,000,000 and (ii) a
committed senior secured debtor-in-possession roll-up loan facility in an
aggregate principal amount of up to $80,000,000 and (b)(i) an uncommitted
incremental senior secured debtor-in-possession new money term loan facility in
an aggregate principal amount of up to $20,000,000 and (ii) an uncommitted
incremental senior secured debtor-in-possession roll-up loan facility in an
aggregate principal amount of up to $20,000,000, subject to a superpriority
claim and lien of the DIP Administrative Agent for the benefit of itself and the
DIP Lenders against the Borrowers and the other Debtors; and
 
Whereas, on May 14, 2009, the Interim Order of the Bankruptcy Court approved the
Existing Credit Agreement and the making of the Initial New Money DIP Term Loans
in the amount of the Dollar Equivalent of $30,000,000; and
 
- 2 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
Whereas, Deutsche Bank Securities Inc., as the DIP Lead Arranger, solicited New
Money DIP Term Loan Commitments (as defined in the Amended Credit Agreement)
from the Prepetition Lenders (as defined in the Amended Credit Agreement), and
received offers for New Money DIP Term Loan Commitments from the Prepetition
Lenders in the amount of approximately the Dollar Equivalent of $100,000,000, of
which $20,000,000 is in excess of the $80,000,000 of New Money Term Loan
Commitments that are available under the Existing Agreement (the “Excess
Commitment Offers”); and
 
Whereas, the Borrower has requested the DIP Administrative Agent and the New
Money DIP Lenders to accept and apply the Excess Commitment Offers as
Incremental New Money DIP Term Loan Commitments pursuant to Section 2.3.A of the
Existing Credit Agreement on the same terms and conditions as the initial New
Money DIP Term Loan Commitments (including, without limitation, the DIP
Applicable Margin, the DIP Supplemental Applicable Margin, and the payment of
upfront fees) (the “Excess Commitments Transaction”); and.
 
Whereas, in order to implement the Excess Commitments Transaction, pursuant to
Section 11.1.A of the Existing Credit Agreement and Section 1 of Amendment No.
2, the Borrowers and the Requisite Supermajority DIP Lenders wish to amend the
Existing Credit Agreement subject to the terms and conditions set forth herein,
as set forth herein (the Existing Credit Agreement, as so amended, herein being
referred to as the “Amended Credit Agreement”) and (b) the Amended Credit
Agreement shall not constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
of such obligations and liabilities (except as specifically set forth therein);
and
 
Whereas, the Borrowers, the DIP Administrative Agent and Deutsche Bank Trust
Company Americas as Depositary and Securities Intermediary for the DIP Lenders
(“DIP Depositary”) are party to that certain Depositary Agreement, dated as of
May 12, 2009 (“Existing Depositary Agreement”), among the Borrowers, the DIP
Administrative Agent and DIP Depositary; and
 
Whereas, in order to implement the Excess Commitments Transaction, pursuant to
Section 6.1 of the Existing DIP Depositary Agreement the Borrowers, the DIP
Administrative Agent and DIP Depositary wish to amend the Existing DIP
Depositary Agreement subject to the terms and conditions set forth herein, as
set forth herein (the Existing DIP Depositary Agreement as so amended, herein
being referred to as the “Amended DIP Depositary Agreement”).
 
Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
 
SECTION 1.      AMENDMENTS TO THE CREDIT AGREEMENT
 
The Existing Credit Agreement is hereby amended, as set forth below; provided
that the amended provisions may be amended, modified, supplemented or waived
from time to time as required by the Interim Order or the Final Order (as
defined in the amended provisions) or otherwise exclusively in accordance with
Section 11.1.A of the Existing Credit Agreement:


(a)           In Section 1.1 of the Existing Credit Agreement, insert the
following definitions after the definition of “Amendment No. 2 Effective Date”
 
“Amendment No. 3” means Amendment No. 3 to the  Second Amended and Restated
Credit Agreement , dated as of May 19, 2009, among the Borrowers, Holdings, each
DIP
 

 
- 3 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
Lender party thereto (as defined in the Existing Credit Agreement), and the DIP
Administrative Agent.
 
“Amendment No. 3 Effective Date” means the date on which Amendment No. 3 becomes
effective in accordance with its terms.

 
(b)           In Section 1.1 of the Existing Credit Agreement, replace clause
(i) of the definition of “DIP Intercompany Loan Limits” with the following:
 
(i) in the case of Intercompany Loans from the U.S. Borrower to the Luxembourg
Borrower, the Dollar Equivalent of $17,500,000.
 
(c)           In Section 1.1 of the Existing Credit Agreement, replace the
definition of “Interim Order” with the following:
 
“Interim Order” means that certain order issued by the Bankruptcy Court
approving, among other things, this Agreement and the other DIP Loan Documents
and the transactions contemplated hereby and thereby on an interim basis and
authorizing the incurrence by the Loan Parties of post-petition secured and
super-priority Indebtedness in accordance with this Agreement (and each
supplemental or revised interim order (including the First Supplemental Interim
Order (as that term is defined in Amendment No 3)) issued by the Bankruptcy
Court prior to the Final Order Date approving, among other things, Amendment No.
3 and any other amendments, waivers or modifications of this Agreement or the
other DIP Loan Documents or the transactions contemplated hereby and thereby),
in each case in form and substance satisfactory to the Requisite DIP Lenders in
their sole discretion.


(d)           In Section 1.1 of the Existing Credit Agreement, replace the
definition of “Net Cash Flow After Restructuring Expenses” with the following:
 
“Net Cash Flow After Restructuring Expenses” means (A) for Holdings for any
period, (a) Consolidated Net Income of Holdings for such period plus (b) the
excess, if any, of (i) the Working Capital of Holdings at the beginning of such
period over (ii) the Working Capital of Holdings at the end of such period plus
(c) non-cash charges and non-cash losses for such period plus (d) cash flow from
investing during such period  plus (e) cash flow from financing activities
during such period (excluding to the extent included any proceeds of any
borrowings or payments or prepayments with respect to the DIP Facilities) minus
(f) all costs and expenses paid or accrued by the Obligors during such period in
connection with the Cases or restructuring of the Obligors and (B) for the
Luxembourg Borrower together with the Foreign Subsidiary Guarantors (other than
those formed under the laws of Mexico) for any period, (a) aggregated Net Income
of the Luxembourg Borrower and the Foreign Subsidiary Guarantors (other than
those formed under the laws of Mexico) for such period plus (b) the excess, if
any, of (i) the Working Capital of the Luxembourg Borrower and the Foreign
Subsidiary Guarantors (other than those formed under the laws of Mexico) at the
beginning of such period over (ii) the Working Capital of the Luxembourg
Borrower and the Foreign Subsidiary Guarantors (other than those formed under
the laws of Mexico) at the end of such period plus (c) non-cash charges and
non-cash losses for such period plus (d) cash flow from investing during such
period  plus (e) cash flow from financing activities during such period
(excluding to the extent included any proceeds of any borrowings or payments or
prepayments with respect to the DIP Facilities) minus (f) all costs and expenses
paid or accrued by the Luxembourg Borrower and the Foreign Subsidiary Guarantors
(other than those formed under the laws of Mexico) during such period in
connection with the Cases or restructuring of the Obligors.
 
 
- 4 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
(e)           In Section 2.3.A(a) of the Existing Credit Agreement, delete the
term “DIP Final Effective Date” and replace with the term “DIP Effective Date”.
 
(f)           Replace Section 2.13.A(a) of the Existing Credit Agreement with
the following:
 


(a) Upfront Fees. On (i) the DIP Effective Date, the Borrowers shall pay to each
New Money DIP Lender an upfront fee in the amount of 4.00% of such New Money DIP
Lender’s New Money DIP Term Loan Commitment and (ii) on the Amendment No. 3
Effective Date, the Borrowers shall pay to each Incremental New Money DIP Lender
an upfront fee in the amount of 4.00% of such Incremental New Money DIP Lender’s
Incremental New Money DIP Term Loan Commitment as of the Amendment No. 3
Effective Date.
 
(g)           In Section 5.2(a)(i) of the Existing Credit Agreement, replace the
table with the following:
 

 
Calendar Month  Ending
Minimum Cumulative Consolidated
 Net Cash Flow After Restructuring
Expenses since May 1, 2009 (in Millions)
 
May 2009
(56.7)
 
June 2009
(82.6)
 
July 2009
(90.2)
 
August 2009
(93.7)
 
September 2009
(104.6)
 
October 2009
(116.4)
 
November 2009
(99.2)
 
December 2009
(84.1)
 
January 2010
(76.8)



(h)           In Section 5.2(a)(ii) of the Existing Credit Agreement, replace
the table with the following:
 

 
Calendar Month  Ending
Minimum Cumulative Aggregated
 Net Cash Flow After Restructuring
Expenses since May 1, 2009 (in Millions)
 
May 2009
(22.5)
 
June 2009
(35.1)
 
July 2009
(31.4)
 
August 2009
(26.2)
 
September 2009
(39.9)
 
October 2009
(42.6)
 
November 2009
(33.3)
 
December 2009
(23.7)
 
January 2010
(16.2)



 
- 5 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
(i)           In Section 5.2(c)(i) of the Existing Credit Agreement, replace the
table with the following:
 

 
Calendar Month Ending
Minimum Cumulative  Interest
 Coverage Ratio Since May 1, 2009
 
May 2009
N/A
 
June 2009
N/A
 
July 2009
N/A
 
August 2009
0.3
 
September 2009
1.6
 
October 2009
2.4
 
November 2009
2.9
 
December 2009
2.6
 
January 2010
2.9



 
(j)           In Section 5.2(c)(ii) of the Existing Credit Agreement, replace
the table with the following:
 

 
Calendar Month Ending
Minimum Cumulative Interest
Coverage Ratio Since May 1, 2009
 
May 2009
N/A
 
June 2009
N/A
 
July 2009
N/A
 
August 2009
0.7
 
September 2009
3.9
 
October 2009
6.3
 
November 2009
7.8
 
December 2009
6.8
 
January 2010
7.5



(k)           Replace Section 5.2(f) of the Existing Credit Agreement with the
following:
 
Compliance with 13-Week Budget.  The Loan Parties shall comply with, and shall
ensure the compliance of each of their Subsidiaries with, the then-applicable
13-Week Budget such that, for the amount specified under “Total Disbursements”
in the 13-Week Budget, the Loan Parties shall not allow a cumulative adverse
deviation of greater than 15% with respect to such then-applicable 13-Week
Budget.
 
- 6 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
(l)           In Exhibit M (Plan Term Sheet), in the first paragraph on page
M-3, add the words “minus permanent voluntary or mandatory prepayments of the
New Money DIP Term Loans” before the words “(on terms and condition to be agreed
upon by the Debtors and the Requisite DIP Lenders)”.
 
SECTION 2.      AMENDMENTS TO THE DIP DEPOSITARY AGREEMENT
 
The Borrowers, the DIP Administrative Agent and the DIP Depositary hereby agree
that Existing DIP Depositary Agreement is hereby amended as set forth below (and
the DIP Lenders party hereto hereby instruct the DIP Administrative Agent, and
the DIP Administrative Agent hereby instructs the DIP Depositary to agree to
such amendments):


(a)           In Section 1.3 of the Existing DIP Depositary Agreement, replace
the definition of “Adjusted Budget” with the following:
 
“Adjusted Budget” shall mean, on any date, the then-applicable 13-Week Budget,
as adjusted (on a reasonable basis and in good faith) to permit a cumulative
adverse deviation of no greater than 15%, and as further adjusted with the
consent of the Requisite DIP Lenders.


 
(b)           Replace clause (b)(ii) of the Certification in Exhibit A
(Withdrawal Certificate) of the Existing DIP Depositary Agreement with the
following:
 
(ii) Without giving effect to the transfers contemplated hereby and to the
application of the proceeds of such transfers, the excess (if any) of (A)
Available Cash of the Obligors on the date of this Withdrawal Certificate (taken
together with Available Cash of the Obligors reasonable expected to be available
within the succeeding five (5) Business Days) over (B) $15,000,000 is
insufficient to pay the Permitted Amounts.
 


SECTION 3.      OTHER MATTERS RELATING TO THE EXCESS COMMITMENTS TRANSACTION
 
(a)           For the purposes of the Excess Commitments Transaction only, the
DIP Lenders party hereto hereby agree that the requirements in Sections
2.3.A(b)(ii), (iii) and (iv) of the Existing Credit Agreement for the
solicitation and allocation of Incremental New Money DIP Term Loan Commitments
among DIP Lenders do not apply and that the Incremental New Money DIP Term Loans
shall be borrowed contemporaneously with the borrowing of the Final New Money
DIP Term Loans on the DIP Final Effective Date.
 
(b)           The DIP Lenders party hereto hereby consent to the amendment of
the current 13-Week Budget to reflect additional upfront fees payable in
connection with the Excess Commitments Transaction.
 


SECTION 4.      CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT NO.
3
 
This Amendment No. 3 shall become effective as of the date first written above
when, and only when, each of the following conditions precedent shall have been
satisfied (the “Amendment No. 2 Effective Date”) or duly waived by the DIP
Administrative Agent:
 
- 7 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
(a)           First Supplemental Interim Order. The Bankruptcy Court shall have
entered a supplemental interim order (the “First Supplemental Interim Order”) on
due and proper notice, approving, among other things, Amendment No 3, which
Supplemental Interim Order shall be in form and substance acceptable to the
Requisite DIP Lenders in their sole discretion.
 
(b)           Certain Documents. The DIP Administrative Agent shall have
received each of the following, each dated the Amendment No. 3 Effective Date
(unless otherwise agreed by the DIP Administrative Agent), in form and substance
satisfactory to the DIP Administrative Agent:
 
(i)             this Amendment No. 3, executed (on the signature pages hereto)
by the Borrowers, Holdings, DIP Lenders (as defined in the Existing Credit
Agreement) constituting Requisite Supermajority DIP Lenders (as defined in the
Existing Credit Agreement) and Deutsche Bank AG New York Branch, as
administrative agent for the DIP Lenders; and
 
(ii)             the Consent and Agreement, in the form attached hereto as
Exhibit A (each, a “Subsidiary Consent”), executed by each of the Domestic
Subsidiary Guarantors; and
 
(iii)             a revised 13-Week Budget, reflecting the amendments consented
to by the DIP Lenders party hereto in Section 3(b) of this Amendment No. 3.
 


SECTION 5.      REPRESENTATIONS AND WARRANTIES
 
Upon entry of the First Supplemental Interim Order, on and as of the date hereof
and as of the Amendment No. 3 Effective Date, the Borrowers and Holdings hereby
represent and warrant to the DIP Administrative Agent and each Lender as
follows:
 
(a)           this Amendment No. 3 has been duly authorized, executed and
delivered by the Borrowers and Holdings and consented to by each Guarantor and
constitutes a legal, valid and binding obligation of the Borrowers, Holdings and
each Guarantor, enforceable against the Borrowers, Holdings and each Guarantor
in accordance with its terms and the Credit Agreement as amended by this
Amendment No. 3 and constitutes the legal, valid and binding obligation of the
Borrowers and each Guarantor, enforceable against the Borrowers and each
Guarantor in accordance with its terms;
 
(b)           each of the representations and warranties contained in Article
IV.A (Representations and Warranties) of the Amended Credit Agreement, each
other DIP Loan Document (as defined in the Amended Credit Agreement) or in any
certificate, document or financial or other statement furnished at any time
under or in connection therewith are true and correct in all material respects
on and as of the date hereof and the Amendment No. 3 Effective Date, in each
case as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific date; provided, however, that references
therein to the “Credit Agreement” shall be deemed to refer to the Amended Credit
Agreement and after giving effect to the consents and waivers set forth herein;
and
 
(c)           no Default or Event of Default contained in Section 9.1A of the
Amended Credit Agreement has occurred and is continuing (except for those that
are duly waived).
 
- 8 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
SECTION 6.      REFERENCE TO THE EFFECT ON THE LOAN DOCUMENTS
 
(a)           As of the Amendment No. 3 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents (as defined in
the Existing Credit Agreement), including, without limitation, by means of words
like “thereunder”, “thereof” and words of like import, shall mean and be a
reference to the Amended Credit Agreement and this Amendment No. 3 and the
Existing Credit Agreement  and this Amendment No. 3 shall be read together and
construed as a single instrument.  Each of the table of contents and lists of
Exhibits and Schedules of the Credit Agreement shall be amended to reflect the
changes made in this Amendment No. 3 as of the Amendment No. 3 Effective Date.
 
(b)           As of the Amendment No. 3 Effective Date, each reference in the
DIP Depositary  Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other Loan Documents (as
defined in the Existing Credit Agreement), including, without limitation, by
means of words like “thereunder”, “thereof” and words of like import, shall mean
and be a reference to the Amended DIP Depositary  Agreement and this Amendment
No. 3 and the Existing DIP Depositary Agreement and this Amendment No. 3 shall
be read together and construed as a single instrument.  Each of the table of
contents and lists of Exhibits and Schedules of the DIP Depositary  Agreement
shall be amended to reflect the changes made in this Amendment No. 3 as of the
Amendment No. 3 Effective Date.
 
(c)           Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Existing Credit Agreement, the Existing
DIP Depositary Agreement and all other Loan Documents (as defined in the
Existing Credit Agreement) are and shall remain in full force and effect and are
hereby ratified and confirmed.
 
(d)           The execution, delivery and effectiveness of this Amendment No. 3
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, Issuers, Arranger, the Prepetition
Administrative Agent or the DIP Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth herein.
 
(e)           The Existing Credit Agreement as amended by this Amendment No. 3
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.
 
(f)           This Amendment No. 3 is a Loan Document (as defined in the
Existing Credit Agreement) and a Prepetition Loan Document and a DIP Loan
Document (as each is defined in the Amended Credit Agreement).
 
SECTION 7.      EXECUTION IN COUNTERPARTS
 
This Amendment No. 3 may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment No. 3.
 
- 9 -

--------------------------------------------------------------------------------

EXECUTIVE VERSION
 
 
SECTION 8.      GOVERNING LAW
 
This Amendment No. 3 shall be governed by and construed in accordance with the
law of the State of New York except to the extent New York law is superseded by
the Bankruptcy Code.
 
SECTION 9.      SECTION TITLES
 
The section titles contained in this Amendment No. 3 are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
 
SECTION 10.    NOTICES
 
All communications and notices hereunder shall be given as provided in the
Amended Credit Agreement or, as the case may be, the Guaranty.
 
SECTION 11.    SEVERABILITY
 
The fact that any term or provision of this Amendment No. 3 is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person
 
SECTION 12.    SUCCESSORS
 
The terms of this Amendment No. 3 shall be binding upon, and shall inure to the
benefit of, the parties hereto and to the other parties to the Existing Credit
Agreement and the Existing DIP Depositary Agreement (as applicable) and their
respective successors and assigns.
 
SECTION 13.    WAIVER OF JURY TRIAL
 
                      EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 3 OR THE
AMENDED CREDIT AGREEMENT, THE AMENDED DIP DEPOSITARY AGREEMENT OR ANY OTHER LOAN
DOCUMENT (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) OR ANY PREPETITION LOAN
DOCUMENT OR DIP LOAN DOCUMENT(AS DEFINED IN THE AMENDED CREDIT AGREEMENT).


[Signature Pages Follow]

 
 
- 10 -

--------------------------------------------------------------------------------



 
In Witness Whereof, the parties hereto have caused this Amendment No. 3 to be
executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.
 
 

 
HLI Operating Company, Inc.,
as U.S. Borrower
 
   
By:
 /s/  Mark A. Brebberman
     
Name:  Mark A. Brebberman
     
Title:  Vice President
 

 
 

 
 
Hayes Lemmerz Finance LLC–Luxembourg S.C.A.,
as Luxembourg Borrower
 
By : Hayes Lemmerz Finance LLC, its Managing Partner
 
   
By:
 /s/  Mark A. Brebberman
     
Name:  Mark A. Brebberman
     
Title:  Vice President
         

 
 

 
 
Hayes Lemmerz International, Inc.,
as Holdings
 
   
By:
 /s/  Mark A. Brebberman
     
Name:  Mark A. Brebberman
     
Title:  Vice President
         


 
[CONSENT AND AGREEMENT OF GUARANTORS  TO AMENDMENT NO. 3]
 

--------------------------------------------------------------------------------





 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as DIP Administrative Agent
 
   
By:
  /s/ Erin Morrissey
     
Name:  Erin Morrissey
     
Title:     Vice President
                 

 
By:
  /s/ Michael M. Meagher
     
Name:  Michael M. Meagher
     
Title:     Vice President
       


 
[CONSENT AND AGREEMENT OF GUARANTORS  TO AMENDMENT NO. 3]

--------------------------------------------------------------------------------




 
 

 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as DIP Lender
 
   
By:
  /s/ Scott W. Renzulli
     
Name:  Scott W. Renzulli
     
Title:     Duly Authorized Signatory   
         

 
 
 
[CONSENT AND AGREEMENT OF GUARANTORS  TO AMENDMENT NO. 3]

 
 
 